Case 9:18-cv-81276-RLR Document 102 Entered on FLSD Docket 09/09/2019 Page 1 of 1



                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 9:18-CV-81276-ROSENBERG/REINHART

 UNITED STATES OF AMERICA

           Plaintiff,

 v.


 DANIELA DADURIAN,

       Defendant.
 _______________________________/

                                              CONSENT JUDGMENT

           This cause comes before the Court on the parties’ Joint Motion for Entry of Consent Judgment.

 DE 100. The Joint Motion [DE 100] is GRANTED. The parties, having reached a resolution of this

 case, judgment is entered in favor of Plaintiff United States of America and against Defendant Daniela

 Dadurian in the amount of $2,713,692.33 as of September 20, 2018, for the penalties assessed against

 her for tax years 2007 to 2010 under 31 U.S.C. § 5321(a)(5), and interest on such penalties, from

 September 20, 2018, to the date of payment.

           Upon full satisfaction of the terms of the settlement agreement between the parties, the United

 States will file a Satisfaction of Judgment as to the amount of this judgment.

           Should a dispute arise between the parties as to the settlement agreement, this Court shall

 retain jurisdiction to resolve any such dispute.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 9th day of September,

 2019.


                                                        _______________________________
                                                        ROBIN L. ROSENBERG
                                                        UNITED STATES DISTRICT JUDGE
 Copies furnished to Counsel of Record
